Citation Nr: 1110587	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Competency to handle disbursement of VA benefits.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an increased disability rating for recurrent back strain, degenerative changes, disc bulge L5-S1, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 (competency), June 2008 (low back and hearing loss), and April 2010 (TDIU) decisions of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO reopened the Veteran's claim for service connection for bilateral hearing loss and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for bilateral hearing loss (on the merits), a higher rating for the low back disability, and a TDIU, and competency to handle disbursement of VA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1983 letter from the Newark RO notified the Veteran that his claim for service connection for hearing loss was previously denied in August 1976 and no further action was warranted on the claim as he had not submitted new and material evidence; the Veteran was also provided with a copy of his appellate rights.  

2.  The February 1983 denial of the claim for service connection for hearing loss was not appealed and is final.

3.  Some of the evidence received since the February 1983 letter includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for bilateral hearing loss and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.


Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for hearing loss was originally denied by an August 1976 rating decision.  It was noted on the rating decision that the separation examination showed the ears, drums, and hearing were normal.  The Veteran was notified of the denial and his appellate rights in an August 1976 letter which stated that the claim was denied because service treatment records were silent for treatment for any hearing condition and the condition was not shown to be incurred in or aggravated by service.  The Veteran did not appeal, and the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  Several years later the Veteran attempted to reopen his claim.  A February 1983 letter notified the Veteran that his claim for service connection for hearing loss was previously denied and no further action was warranted on the claim as he had not submitted new and material evidence.  The Veteran was provided with a copy of his appeal rights, but did not initiate an appeal.  Thus, that decision is also final.  Id.  

The evidence of record at the time of the last prior denial included service treatment records and VA examination reports.  Service entrance examination noted puretone thresholds of 35 and 25 decibels at 2000 and 3000 Hertz, respectively.  On separation examination, hearing was within normal limits, with all puretone thresholds being 15 decibels or less.  

The evidence received subsequent to the February 1983 letter includes the Veteran's statements regarding noise exposure during service and additional VA treatment records.  Specifically, the Veteran explained that one of his ear plugs fell out while he was on the rifle range and he experienced pain and ringing in his ears.  VA treatment records dated in 1983 and 1984 noting impaired hearing in the right ear, although no audiometric test results were provided.  

Records from 2007 reflect that the Veteran has a flat severe to profound sensorineural combined-type hearing loss on the right and a moderate sensorineural combined-type hearing loss on the left.  Speech recognition could not be tested on the right and was 80 percent on the left.

The evidence received since the last denial of the claim reflects current hearing loss which likely meets the criteria for hearing loss disability, which was not of record at the time of the prior denial.  In addition, the recitation of the history of the claimed injury and of the in-service symptoms were not previously of record.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that some of the new evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for bilateral hearing loss is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  Additional VA examinations and opinions are needed.  

Regarding the reopened claim for service connection for hearing loss, the Veteran has not been provided a VA audiological examination and no opinion regarding a relationship of hearing loss to service has been provided.  The Veteran reports that while on the rifle range his earplug fell out and he experienced ear pain and ringing.  

Service treatment records show that the Veteran had some hearing loss in the right ear at entrance, with puretone thresholds of 35 decibels and 25 decibels at 3000 and 4000 Hertz, respectively.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  Left ear hearing was normal.  Testing at separation did not reveal hearing loss in either ear as all puretone thresholds were 15 decibels or less.  VA outpatient treatment records indicate that the Veteran has current bilateral sensorineural hearing loss.  In light of the above, the Board finds that the Veteran should be provided a VA examination to determine the nature of any current hearing loss and obtain an opinion as to the relationship between the current disorder and service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the back claim, the Veteran was provided VA examinations for his low back disability in October 2007 and January 2010.  At the October 2007 examination it was noted that the Veteran had lumbar disc disease with radiculopathy affecting his legs bilaterally.  The Veteran is service-connected for left leg radiculopathy (noncompensable rating) but not for right leg radiculopathy.  Neurological examination in 2007 revealed lower extremity strength of 3/5 bilaterally, with intact sensation.  Neurological examination in January 2010 revealed weak ankle jerks and 1+ knee jerks.  It is also important to note that the Veteran has several nonservice-connected disabilities such as diabetes, status post meniscectomy right knee, and morbid obesity.  It is unclear from the current medical evidence if the neurological deficits noted on examination are the result of the Veteran's service-connected low back disability or another nonservice-connected disability.  The Veteran should be scheduled for a VA neurological examination to address this question.

Regarding competency, in a January 2005 letter a VA physician reported that the Veteran had a limited ability to pay bills, obtain food, provide for adequate housing, or make appropriate judgments.  VA outpatient treatment records from 2007 indicate that the Veteran was responding to medication and did not have a thought disorder.  He was reportedly oriented in all three spheres.  In February 2009, a VA field examiner interviewed the Veteran and a social worker at the nursing home where the Veteran was residing and recommended supervised direct payment.  The Veteran was afforded a VA mental disorders examination in January 2010 to determine if he was competent to hand his VA benefits.  The examiner noted that as a result of limited documentation and the Veteran being a poor historian, she was not able to make a case for competence to override the prior medical opinion.  The examiner also noted that it was her opinion that the Veteran was in need of a social work service assessment of competency.  Based on the comments of the January 2010 examiner, it appears that further development in the form of a social work service assessment of competency is needed prior making a decision as to the Veteran's competency.  Such should be accomplished on remand.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  When such examination is scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The Board also points out that, any decision with respect to the claims for a higher rating or service connection may affect the Veteran's claim for a TDIU; thus, remand of the TDIU claim is also warranted.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Upstate New York Health Care System dating since October 2009.

2.  Schedule the Veteran for a VA social work survey to assess the Veteran's ability to manage his financial affairs.  The claims file should be provided to and be reviewed by the examiner.  All findings should be reported in detail and associated with the claims file.  Following review of the claims file and examining the Veteran, the examiner should opine on whether the Veteran is competent to handle his financial affairs.

3.  Schedule the Veteran for an audiology examination to determine if he has current hearing loss and if so, to obtain an opinion as to the likelihood that such hearing loss is related to noise exposure in service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should answer the following questions:
a. Is it more likely, less likely, or at least as likely as not (50 percent probability) that any current hearing loss in either ear is related to the Veteran's active military service, to include noise exposure therein?  
b. Did the Veteran have some hearing loss existing at the time he entered service in the right ear?  If so, was the hearing loss permanently worsened beyond normal progression (aggravated) by his military service?  

The examiner must provide a rationale for all opinions expressed.

4.  Schedule the Veteran for a VA neurological examination to determine the nature of any lower extremity neurological disabilities, to include weakness of the lower extremities and diminished reflexes.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should identify all neurological disabilities of the lower extremities and comment as to whether any of these disabilities are caused by or aggravated by (permanently worsened beyond normal progression) the Veteran's service-connected low back disability.  The examiner should also address whether the past findings of lower extremity muscle weakness and weak lower extremity reflexes were caused by the Veteran's service-connected low back disability or other nonservice connected disabilities such as diabetes or status post meniscectomy right knee.  Finally, the examiner should comment on any incapacitating episodes of lumbar disc disease experienced by the Veteran, to include the duration of the episodes and whether bed rest was prescribed by a physician.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims readjudicated, to include the claim for a TDIU.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


